Order filed, November 14, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00468-CV
                                 ____________

                        EDWARD GRISHAM, Appellant

                                         V.

                            LORA A. THYE, Appellee


                     On Appeal from the 25th District Court
                           Colorado County, Texas
                         Trial Court Cause No. 22,073


                                      ORDER

      The reporter’s record in this case was due November 07, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Patricia M. Wagner, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM